[Cite as State v. Snader, 2019-Ohio-590.]



                                  IN THE COURT OF APPEALS

                         TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




STATE OF OHIO,                                      :

        Appellee,                                   :       CASE NOS. CA2018-07-141
                                                                      CA2018-07-142
                                                    :                 CA2018-07-143
        - vs -
                                                    :            DECISION
                                                                  2/19/2019
JENNIFER SNADER,                                    :

        Appellant                                   :


    CRIMINAL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                       Case No. CR2018-01-0170


Michael T. Gmoser, Prosecuting Attorney, John C. Heinkel, Government Service Center,
315 High Street, 11th Floor, Hamilton, Ohio 45011, for appellee

Mary K. Martin, 4660 Duke Drive, Suite 101, Mason, Ohio 45040, for appellant



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal filed by

appellant, Jennifer Snader, the transcript of the docket and journal entries, the transcript

of proceedings and original papers from the Butler County Court of Common Pleas, and

upon a brief filed by appellant's counsel.

        {¶ 2} Appellant's counsel has filed a brief with this court pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967), which (1) indicates that a careful review

of the record from the proceedings below fails to disclose any errors by the trial court
prejudicial to the rights of appellant upon which an assignment of error may be

predicated; (2) lists two potential errors "that might arguably support the appeal," Anders

at 744, 87 S. Ct. at 1400; (3) requests that this court review the record independently to

determine whether the proceedings are free from prejudicial error and without

infringement of appellant's constitutional rights; (4) requests permission to withdraw as

counsel for appellant on the basis that the appeal is wholly frivolous; and (5) certifies

that a copy of both the brief and motion to withdraw have been served upon appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response

having been received we have accordingly examined the record and find no error

prejudicial to appellant's rights in the proceedings in the trial court. The motion of

counsel for appellant requesting to withdraw as counsel is granted, and this appeal is

dismissed for the reason that it is wholly frivolous.


       HENDRICKSON, P.J., PIPER and M. POWELL, JJ., concur.




                                           -2-
-3-